Citation Nr: 0403294	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for lung cancer, 
claimed as due to asbestos exposure.

3.  Entitlement to a compensable rating for residuals of a 
right chest shell fragment wound.

4.  Entitlement to a compensable rating for residuals of a 
right groin shell fragment wound.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1943 to November 1945.  These claims are before the 
Board of Veterans' Appeals (Board) on appeal from July and 
September 2002 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Portland, Oregon.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington D.C.  VA will notify 
you is further action is required on your part.


FINDINGS OF FACT

1.  The veteran was wounded and suffered combat fatigue in 
service.

2.  The veteran has chronic psychiatric disability 
characterized as PTSD symptoms related to his combat 
experiences in service.  

3.  The veteran's service-incurred right chest shell fragment 
wound involved injury resulting in moderate disability of the 
thoracic muscle group.

4.  The veteran's right groin shrapnel wound residuals 
consist of a small asymptomatic, non-painful, scar which 
produces no impairment of function.





CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability 
manifested by PTSD symptoms is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).

2.  A 10 percent rating is warranted for residuals of a right 
chest shell fragment wound.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.73; Diagnostic Code (Code) 5321 
(2003).

3.  A compensable rating is not warranted for residuals of a 
right groin shell fragment wound.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, 7805 (in effect prior to and 
from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  VCAA notice 
requirements appear satisfied as to the matters being 
addressed on the merits.  If there is any deficiency, the 
veteran is not prejudiced by the determinations made.  
Regarding the ratings for the shrapnel wound residuals, the 
July 2002 rating decision which granted service connection 
for these disabilities, and an April 2003 statement of the 
case (SOC) properly (see VAOPGCPREC 8-2003) provided notice 
regarding the "downstream" issues of increased ratings.

Factual Background

Service records reflect that the veteran was wounded in 
combat, suffered "combat fatigue," and was awarded a Purple 
Heart medal.  He recounts combat experiences that are not 
inconsistent with the official records.  Service personnel 
and medical records reveal that he was treated in February 
1945 for shrapnel fragment wounds in the right lower chest 
and elbow.  Small healed wound of right lower chest and above 
the right elbow posteriorly was diagnosed.  A March 1945 
clinical record includes a diagnosis of penetrating shrapnel 
wound to the right anterior chest wall sustained in February 
1945.  He returned to duty in April 1945.  

On VA PTSD examination in June 2002 the veteran reported 
vivid recollections of the deaths of comrades during landing 
on Iwo Jima.  He described rare episodes of flashbacks.  His 
most frequent vivid visual memory had to do with witnessing a 
friend, Bob, being shot in the head.  He was also found to 
have cognitive impairment.  The diagnoses were cognitive 
impairment, not otherwise specified, and PTSD symptoms of 
intrusive re-experiencing without full PTSD diagnostic 
criteria being met.  The Global Assessment of Functioning 
score assigned reflects that he was considered to have mental 
functioning impairment due to PTSD symptoms.  

On June 2002 VA muscles examination the diagnoses were 
asymptomatic shell fragment wounds of the right chest and 
right groin.  Examination showed a 1 centimeter nontender 
scar in the right lateral chest wall.  No palpable metallic 
devices were observed beneath the scar.  No chest wall 
tenderness or muscular tenderness was noted.  A small scar 
was noted in the right groin crease line.  There was no 
palpable foreign body.  No muscle tenderness or spasm was 
observed.  

Laws and Regulations

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence of a 
diagnosis of that condition, a link between the PTSD and an 
in-service stressor, and "credible supporting evidence that 
the claimed in-service stressor occurred."  38 C.F.R. 
§ 3.304(f).  Where the claimed stressor relates to combat 
with the enemy, and the evidence establishes that the veteran 
did engage in such combat, the veteran's lay testimony alone 
may establish the in-service stressor.  Id.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Service connection was granted for scars relating to shell 
fragment wounds of the right chest and right groin in July 
2002.  Noncompensable ratings were assigned pursuant to 
Diagnostic Code (Code) 7805.  

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, the version of the regulations most favorable to the 
veteran should be applied to the claim.  While the veteran 
was not advised of changes in the criteria for rating skin 
disorders which became effective August 30, 2002, he is not 
prejudiced, as there were no changes specific to the Codes 
applicable to disability.

The veteran's shell fragment wound residuals have been rated 
under Code 7805 of the Rating Schedule, which 7805 provides 
that scars may be rated on the basis of any related 
limitation of function of the body part which they affect.  
If painful, under Code 7804.  38 C.F.R. § 4.118 (in effect 
prior to and from August 30, 2002).

Under Code 5321, which pertains to muscle injuries to Muscle 
Group (MG) XXI, muscles of respiration (thoracic muscle 
group), slight disability warrants a zero percent rating, 
while a 10 percent rating is in order for moderate 
disability, and a severe or moderately severe disability 
warrants a 20 percent rating.  See 38 C.F.R. § 4.73.

38 C.F.R. § 4.56 sets forth the definitions of such terms as 
"slight," "moderate," "moderately severe," and "severe."

A slight muscle disability is shown by a simple wound of the 
muscle without debridement or infection.  The history and 
complaints will include a service department record of a 
superficial wound, with brief treatment and a return to duty.  
The healing will be with good functional results and no 
cardinal signs or symptoms of muscle disability.  38 C.F.R. § 
4.56(d)(1).

A moderate disability of the muscles is shown by a through-
and-through or deep penetrating wound of short track from a 
single bullet, or a small shell or shrapnel fragment, without 
the explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaints will include a service department record or other 
evidence of in-service treatment for the wound.  There will 
also be a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating the short 
track of the missile through muscle tissue.  There will also 
be some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or a lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability of the muscles is shown by a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

A severe disability of the muscles is shown by a through- 
and-through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability:  x- ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

The cardinal signs and symptoms of muscle disability include 
loss of power, weakness, a lowered threshold of fatigue, 
fatigue- pain, impairment of coordination, and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

It is also noteworthy that where, as here, a claim involves 
the assignment of an initial rating for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, 
the disabilities at issue have been static during the 
appellate period, and staged ratings are not warranted.

Analysis

Service Connection for Psychiatric Disability

The veteran's combat injuries, treatment for combat fatigue, 
and Purple Heart Medal award leave no question that he 
experienced stressor events in service.  On VA examination in 
June 2002, he was found to have psychiatric impairment, 
specially including due to PTSD symptoms resulting from his 
combat experiences.  While the disability picture may be 
somewhat muddied by other possibly co-existing psychiatric 
disability, the above-outlined criteria for establishing 
service connection (i.e., a showing of current disability 
with a nexus to an event in service) are met, and service 
connection for a psychiatric disability is warranted.  

Right Chest Shell Fragment Wound Residuals

Considering the rating criteria for Code 7805, the Board 
notes that the medical evidence does not show that the 
veteran's service-connected right chest wound residuals 
result in any limitation of function.  Therefore, a 
compensable rating under Code 7805 is not warranted.  
Likewise, the residual scar is not tender or painful, and a 
rating under Code 7804 is not warranted.  

However, consideration must also be given as to the extent of 
any associated muscle injury.  Here, while recent examination 
did not describe muscle disability, specifically to MG XXI, 
it is noteworthy that the injury was described in service 
medical records as a moderately severe penetrating wound, and 
that the record reflects a fairly prolonged healing course.  
The inference from these observations (with consideration of 
the reasonable doubt doctrine) is that the injury to (and 
resulting disability of) MG XXI is moderate in degree.  
Hence, a 10 percent rating is warranted under Code 5321.  As 
the evidence does not reflect a history or clinical findings 
reflective of moderately severe muscle injury/disability 
(described above), a rating in excess of 10 percent is not 
warranted.  

Right Groin Shell Fragment Wound Residuals

The service medical records do not reflect a description of 
the original injury.  There is no indication in the record of 
muscle involvement.  Considering the rating criteria for Code 
7805, the Board notes that the medical evidence does not show 
that the right groin scar results in any limitation of 
function.  It also is not shown to be tender or painful.  A 
small asymptomatic scar in the right groin crease line was 
noted.  Such finding gives no basis for a compensable rating 
under any of the applicable rating criteria cited above.  


ORDER

Service connection for a psychiatric disability manifested by 
PTSD symptoms is granted.

A 10 percent rating is granted for residuals of a right chest 
shell fragment wound, subject to the regulations governing 
payment of monetary awards.

A compensable rating for residuals of a right groin shell 
fragment wound is denied.



REMAND

The veteran claims that he has lung cancer as a result of 
exposure to asbestos during service.  The evidence reveals 
that he served in the Navy from August 1943 to November 1945.  
His duties included service with the 133rd Naval Construction 
Battalion.  His personnel records reveal that he served 
aboard ships during his active service.  In the course of a 
June 2002 VA respiratory examination he gave a history of 
working with asbestos during service.  He added that he may 
have had some exposure to asbestos after service.  The Board 
notes that the use of asbestos insulation was prevalent 
aboard ships.  Hence, it may be conceded that he was exposed 
to asbestos in service.

Medical records on file do not show treatment for any lung 
problems during service or for many years thereafter.  Post-
service medical records reflect a diagnosis of squamous lung 
cancer in February 2001 (private) and a notation in VA 
records of squamous cell carcinoma of the lung in 1987, with 
recurrence on the left in December 2000.  The June 2002 VA 
examiner noted that review of the veteran's claims folder 
revealed neither operative nor pathology reports related to 
lung cancer.  The examiner concluded "we are not able to 
determine if the patient's lung cancer is related to asbestos 
exposure."  Because of this apparent medical uncertainty, 
further development is indicated.  

In McGinty v. Brown, 4 Vet. App. 428 (1993), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that there had been no specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor had the Secretary 
promulgated any regulations.  VA, however, has issued a 
circular entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos- Related 
Diseases (May 11, 1988) (DVB Circular) which presents 
pertinent facts and information regarding the relationship 
between asbestos exposure and the development of disease.  
The provisions of this circular were also later incorporated 
in VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 
par. 7.21 (October 3, 1997).  The DVB Circular emphasizes the 
following criteria which must be taken into account by VA 
when adjudicating asbestos claims:  First, "the latent 
period varies from 10 to 45 or more years between first 
exposure and development of the disease"; second, 
"[p]ersons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer."

In light of the fact that persons with asbestos exposure have 
an increased incidence of certain pulmonary diseases, VA has 
provided adjudicators some guidance regarding processing of 
claims involving asbestos exposure.  M21-1, part VI, par. 
7.21(a-d).  In pertinent part, the guidelines provide:

[w]hen considering VA compensation claims, rating specialists 
must determine whether or not military records demonstrate 
evidence of asbestos exposure in service.  Rating specialists 
must also assure that development is accomplished to 
determine whether or not there is preservice and/or post-
service evidence of occupational or other asbestos exposure.  
A determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.  If assistance is needed, contact the 
Compensation and Pension Service Regulations Staff.

Here, the matter of asbestos exposure has been developed; 
however, there is insufficient medical opinion evidence 
regarding a nexus between asbestos exposure in service and 
the veteran's lung cancer to permit an informed adjudication 
of the claim based on competent evidence.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to 
submit the names and addresses of all 
health care providers, VA or private, who 
have treated him for lung cancer.  This 
should specifically include complete 
treatment records associated with 
surgical procedures referenced by the 
veteran in the course of his June 2002 VA 
respiratory examination.  The RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA examination by a pulmonary 
disorders specialist to ascertain the 
probable etiology of his lung cancer.  
The claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should opine 
whether the veteran's lung cancer is, at 
least as likely as not, related to his 
exposure to asbestos in service.  The 
examiner must explain the rationale for 
the opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental SOC 
and given the opportunity to respond.  
Then, if otherwise in order, the case 
should be returned to the Board for 
further appellate review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky V. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



